ORDER
Pursuant to Art. V, § 4 of the South Carolina Constitution, the attached Oath of Office for Judges is hereby adopted. All new justices and judges shall be administered this oath, and justices and judges who have already taken an oath of office will be administered this new oath at statewide meetings of the various branches of the judiciary.
This order is effective immediately.
*237IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
s/ Costa M. Pleicones, J.
ATTACHMENT
Judge’s Oath
I do solemnly swear (or affirm) that:
I am duly qualified, according to the Constitution of this State, to exercise the duties of the office to which I have been appointed, and that I will, to the best of my ability, discharge those duties and will preserve, protect and defend the Constitution of this State and of the United States;
I pledge to uphold the integrity and independence of the judiciary;
I pledge, in the discharge of my duties, to treat all persons who enter the courtroom with civility, fairness, and respect;
I pledge to listen courteously, sit impartially, act promptly, and rule after careful and considerate deliberation;
I pledge to seek justice, and justice alone;
[So help me God.]